           Case 2:19-cv-00026-RMP                   ECF No. 94        filed 04/15/21       PageID.6961 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                  for the_                                  U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                    GREGORY L. HYDE,                                                                    Apr 15, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Petitioner                              )
                                v.                                   )       Civil Action No. 2:19-CV-26-RMP
                                                                     )
                JAMES KEY, Superintendent,                           )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Petitioner Gregory Hyde’s Petition under 28 U.S.C. § 2254 for Writ ofHabeas Corpus by a Person in State Custody, ECF
’
              No. 1, is DENIED. The Petition is DISMISSED WITH PREJUDICE. JUDGMENT is entered for the Respondent.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Rosanna Malouf Peterson




Date: April 15, 2021                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
